Citation Nr: 1602805	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected eustachian tube dysfunction.  

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected eustachian tube dysfunction.  

3.  Entitlement to service connection for a mental condition, to include as secondary to tinnitus.  

4.  Entitlement to service connection for a lymphoproliferative disorder, to include chronic lymphocytic leukemia, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a hearing before the undersigned in December 2015.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for chronic lymphocytic leukemia, as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his hearing before the Board on December 10, 2015, prior to the promulgation of a decision in the appeal, the Veteran requested that his claim of entitlement to service connection for a mental condition be withdrawn from appeal.

2.  The Veteran's bilateral hearing loss and tinnitus were caused by his service-connected eustachian tube dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have as to the claim of entitlement to service connection for a mental disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for bilateral hearing loss as secondary service-connected eustachian tube dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.310 (2015).

3.  The criteria for service connection for tinnitus as secondary service-connected eustachian tube dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Mental Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing before the Board on December 10, 2015, the Veteran withdrew his appeal as to the claim of service connection for a mental condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Hearing Loss and Tinnitus

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

Here, the Veteran was shown to have bilateral hearing loss and tinnitus on VA examination in June 2010.  See 38 C.F.R. § 3.385 (2015).  At that time, the VA examiner stated that the Veteran's hearing loss and tinnitus were caused by his surgeries of the 1980s, necessitated by a tympanic membrane perforation and ossicular injury.  The Board notes that this surgery was performed as treatment for the Veteran's service-connected eustachian tube dysfunction.  Further, the Veteran's service-connected eustachian tube dysfunction is rated pursuant to Diagnostic Code 6200, which specifically states that complications, to include hearing loss and tinnitus, are to be evaluated separately.  See 38 C.F.R. § 4.87, Diagnostic Code 6200 (2015).  Accordingly, the Board finds that the evidence of records weighs in favor of the Veteran's claim.  Therefore, service connection for 

bilateral hearing loss and tinnitus as secondary to service-connected eustachian tube dysfunction is granted.


ORDER

The claim of entitlement to service connection for a mental condition, to include as secondary to tinnitus, is dismissed.

Entitlement to service connection for bilateral hearing loss as secondary to service-connected eustachian tube dysfunction is granted.

Entitlement to service connection for tinnitus as secondary to service-connected eustachian tube dysfunction is granted.


REMAND

In an August 2013 rating decision, the RO denied service connection for a lymphoproliferative disorder, to include chronic lymphocytic leukemia.  The Veteran submitted a Notice of Disagreement in June 2014.  However, he has not yet been provided with a Statement of the Case on this issue.  This must be accomplished on remand.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30, 19.31(a) (2015) (setting forth requirements for issuing an SOC once a NOD has been submitted); see 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the Veteran a Statement of the Case addressing the issue of entitlement to service connection for a lymphoproliferative disorder, to include chronic lymphocytic leukemia, as due to herbicide exposure.  The Veteran must be advised of the time limit for filing a substantive appeal. Only if the appeal is timely perfected should this issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


